

116 S1319 IS: Protecting the Right to Independent and Democratic Elections Act
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1319IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Menendez (for himself, Mr. Durbin, Mr. Blumenthal, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo establish an Election Security grant program.1.Short titleThis Act may be cited as the Protecting the Right to Independent and Democratic Elections Act or the PRIDE Voting Act.2.Election Security Grant Program(a)Establishment(1)In generalThere is hereby established an Election Security grant program (in this section referred to as the program) under which the Secretary of Homeland Security awards grants to States to carry out one or more of the following activities:(A)Implementing or improving the use of auditable paper ballots in accordance with the requirements of paragraph (2), including the updating of any voting system in order to implement or improve the use of auditable paper ballots.(B)Conducting post-election risk-limiting audits.(C)Implementing cybersecurity standards and best practices developed by the National Institute of Standards and Technology, including frameworks, consistent with section 2(c) of the National Institute of Standards and Technology Act (15 U.S.C. 272(c)). In implementing such standards and best practices, a State shall, to the extent practicable, utilize CIS Controls from the nonprofit Center for Internet Security (formerly the 20 Critical Security Controls).(2)Paper ballot requirement(A)Voter-verified paper ballotsThe requirements described in this paragraph, with respect to the use of paper ballots in a voting system, are the following:(i)Paper ballot requirement(I)The voting system shall require the use of an individual, durable, voter-verified, paper ballot of the voter’s vote that shall be marked and made available for inspection and verification by the voter before the voter’s vote is cast and counted, and which shall be counted by hand or read by a digital scanning device or other counting device. For purposes of this subclause, the term individual, durable, voter-verified, paper ballot means a paper ballot marked by the voter by hand or a paper ballot marked through the use of a nontabulating ballot marking device or system.(II)The voting system shall provide the voter with an opportunity to correct any error on the paper ballot before the permanent voter-verified paper ballot is preserved in accordance with clause (ii).(III)The voting system shall not preserve the voter-verified paper ballots in any manner that makes it possible, at any time after the ballot has been cast, to associate a voter with the record of the voter’s vote.(ii)Preservation as official recordThe individual, durable, voter-verified, paper ballot used in accordance with clause (i) shall constitute the official ballot and shall be preserved and used as the official ballot for purposes of any recount or audit conducted with respect to any election for Federal office in which the voting system is used.(iii)Manual counting requirements for recounts and audits(I)Each paper ballot used pursuant to clause (i) shall be suitable for a manual audit, and shall be counted by hand in any recount or audit conducted with respect to any election for Federal office.(II)In the event of any inconsistencies or irregularities between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified, paper ballots used pursuant to clause (i), and subject to subparagraph (B), the individual, durable, voter-verified, paper ballots shall be the true and correct record of the votes cast.(iv)Clarification regarding use of grant fundsGrant funds awarded to the State for the purposes described in paragraph (1)(A) shall not be used with respect to any form of remote ballot casting that results in an electronic transmission of a voted ballot.(B)Special rule for treatment of disputes when paper ballots have been shown to be compromised(i)In generalIn the event that—(I)there is any inconsistency between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified, paper ballots used pursuant to subparagraph (A)(i) with respect to any election for Federal office; and(II)it is demonstrated by clear and convincing evidence (as determined in accordance with the applicable standards in the jurisdiction involved) in any recount, audit, or contest of the result of the election that the paper ballots have been compromised (by damage or mischief or otherwise) and that a sufficient number of the ballots have been so compromised that the result of the election could be changed,the determination of the appropriate remedy with respect to the election shall be made in
			 accordance with applicable State law, except that the electronic tally
			 shall not be used as the exclusive basis for determining the official
 certified result.(ii)Rule for consideration of ballots associated with each voting machineFor purposes of clause (i), only the paper ballots deemed compromised, if any, shall be considered in the calculation of whether or not the result of the election could be changed due to the compromised paper ballots.(3)Outside expert supportA State may use grant funds provided under the program to employ or contract with entities or individuals with expertise in information technology or cybersecurity to carry out activities under the program.(b)Duration(1)Initial periodExcept as provided in paragraph (2), the program shall be carried out for a period of 5 years.(2)Additional periodThe Secretary may carry out the program for an additional period of 5 years if the Secretary determines, based on the report submitted under subsection (d)(2), that the program is efficacious and such additional period is appropriate.(c)Application(1)In
 generalA State desiring a grant under this section shall submit to the Secretary of Homeland Security an application at such time, in such manner, and containing or accompanied by such information, as the Secretary may reasonably require.(2)ContentsAn application submitted under paragraph (1) shall describe the activities for which a grant under this section is sought.(d)Reports(1)Grantee reportingNot later than 1 year after the execution of a grant agreement pursuant to this section, the State shall submit to the Secretary a report on the activities conducted with the funds provided, including information regarding how and where such funds were spent and such additional information as the Secretary determines is appropriate for oversight of the program under this section.(2)Report to Congress by the SecretaryNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the appropriate Congressional committees a report on the program under this section, together with recommendations for such legislation and administrative action as the Secretary determines appropriate.(e)Indian Tribe eligibilityAn Indian Tribe is eligible to apply for and receive a grant under this section in the same manner as a State, except that the Secretary may adjust any requirement under this section for an Indian Tribe to accomplish the purposes of this grant.(f)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate Congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs, the majority leader, and the minority leader of the Senate; and(B)the Committee on Homeland Security, the Speaker, and the minority leader of the House of Representatives.(2)Indian tribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(3)Risk-limiting auditThe term risk-limiting audit means an audit protocol that makes use of statistical methods and is designed to limit to acceptable levels the risk of certifying a preliminary election outcome that constitutes an incorrect outcome.(4)SecretaryThe term Secretary means the Secretary of Homeland Security.(5)StateThe term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, and the United States Virgin Islands.(6)Voting systemThe term voting system has the meaning given that term in section 301(b) of the Help America Vote Act of 2002 (52 U.S.C. 21081(b)).(g)Authorization
 of appropriationsTo carry out this section, there is authorized to be appropriated $2,500,000,000 for the period of fiscal years 2020 through 2029. Amounts appropriated under the preceding sentence shall remain available until expended.